Citation Nr: 1326618	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  11-27 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from January 1981 to January 1985. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in November 2010 to determine the etiology of his claimed hearing loss and tinnitus.  In the report of that examination, the examiner opined that hearing loss and tinnitus were not related to in-service noise exposure, because although a September 1984 discharge examination showed hearing loss in the right ear, an October 1984 hearing examination showed normal hearing.  The examiner did not explain the significance, if any, of the Veteran's apparent change in hearing acuity from the beginning of his service to his discharge examination, or explain the discrepancy between the September 1984 and October 1984 audiological results, or why the October 1984 results are more probative.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Also, the November 2010 VA examiner stated that tinnitus was as likely as not a symptom associated with the Veteran's hearing loss.  The claim of service connection for tinnitus is therefore intertwined with the hearing loss claim.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the VA examiner who conducted the Veteran's November 2010 examination, and ask that an addendum opinion be provided regarding the etiology of any hearing loss and tinnitus disorders.  

Following a review of the claims file, to include service and post-service medical records, and the November 2010 examination results, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any current hearing loss and/or tinnitus is related to the Veteran's service from January 1981 to January 1985, to specifically include in-service noise exposure.

In making this determination, the examiner should discuss the audiological evaluation results at the time of the Veteran's September 1984 discharge examination, and the notation at the time of that examination that the Veteran had hearing loss in all frequencies of the right ear compared to his audiogram at entry into service in 1981.

The examiner should also explain the significance, if any, of the Veteran's apparent change in hearing acuity from the beginning of his service until his September 1984 discharge examination, the discrepancy between the September 1984 and October 1984 audiological results, and whether the results of either evaluation are considered to be more probative and, if so, why.

A complete rationale for all opinions must be provided.

If the November 2010 VA examiner is unavailable, the claims file should be forwarded to another appropriate examiner to provide the requested information.

If the requested opinions cannot be provided without another examination of the Veteran, schedule him for a VA examination with an appropriate examiner to provide the requested opinions and information.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.

2.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

